693 S.E.2d 143 (2010)
Robert STUTTS, and All Similarly Situated Individuals or Entities who are Present or Former Policyholders of Workers Compensation Insurance Policies Issued by the Defendants Whereon the Defendants Never was at Risk on such Policies and who have never been Refunded Insurance Premiums Paid for Such Policies, Plaintiffs,
v.
The TRAVELERS INDEMNITY COMPANY, St. Paul Travelers Insurance Company, Travelers Property and Casualty, the Travelers Insurance Group Inc., the Travelers Group and the Travelers Insurance Company, Defendants.
No. 441P09.
Supreme Court of North Carolina.
January 28, 2010.
Brenton D. Adams, James M. Johnson, Dunn, for Robert Stutts, et al.
Richard T. Rice, Winston-Salem, for the Travelers Indemnity, et al.
Prior report: ___ N.C.App. ___, 682 S.E.2d 769.

ORDER
Upon consideration of the petition filed on the 20th of October 2009 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."